DETAILED ACTION

Amendment
Acknowledgment is made of Amendment filed October 25, 2021.  Claims 7 and 9 are canceled.  Claims 1-2, 4-6, 10-11 and 13-17 are amended.  Claim 19 is new.  Claims 1-6, 8 and 10-19 are pending.

Allowable Subject Matter
Claims 1-6, 8 and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light beam forming module, in particular in a vehicle external lighting system, in the form of a monolithic body formed of a plurality of contiguous cross-sectional segments, each of which includes an entrance surface facing a light source, an exit surface, and a first total internal reflection surface and at least one further total internal reflection surface characterized in that the first total internal reflection surface is positioned downstream of the entrance surface and the at least one further total internal reflection surface has a shaped optical structure formed therein, and wherein divergent light beams emitted from the light source are refracted into the respective cross-sectional segment through the entrance surface, are then internally reflected off of the first total internal reflection surface, are internally reflected off of the shaped optical structure, and refracted through the exit surface.  The best prior art of record, de Lamberterie, teaches the claimed invention but fails to teach or suggest that the divergent light beams emitted from the light source be refracted into the respective cross-sectional segment through the entrance surface, and then internally reflected off of the first total internal reflection surface, internally reflected off of the shaped optical structure, and refracted through the exit surface.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2-6, 8 and 11-18 are allowable in that they are dependent on, and further limit claim 1.
Regarding claim 10, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light beam forming module, in particular in a vehicle external lighting system, in the form of a monolithic body formed of a plurality of contiguous cross-sectional segments, each of which includes an entrance surface facing a light source, an exit surface, and a first total internal reflection surface and at least one further total internal reflection surface characterized in that the first total internal reflection surface is positioned downstream of the entrance surface and the at least one further total internal reflection surface has a shaped optical structure formed therein, wherein the exit surface is inclined in relation to the second total internal reflection surface at an angle within a range of 105-130 degrees.  The best prior art of record, de Lamberterie, teaches the claimed invention but fails to teach or suggest that the exit surface is inclined in relation to the second total internal reflection surface at an angle within a range of 105-130 degrees.  Accordingly, the claim is deemed patentable over the prior art of record.  
Regarding claim 19, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light beam forming module adapted for use in a vehicle external lighting system, the light beam forming module comprising: a light source adapted to emit a plurality of diverging light beams; and a body including; an entrance surface facing the light source, wherein the plurality of diverging light beams are refracted into the body through the entrance surface, VLSO127US (P19-0138)4a first internal reflection surface being paraboloidal shaped such that the refracted plurality of light beams are internally reflected off of the first internal reflection surface and into a plurality of reflected light beams in a parallel orientation, a second internal reflection surface including a shaped optical structure that opposes the first internal reflection surface, and adapted such that the plurality of reflected light beams are internally reflected off of the shaped optical structure, and an exit surface adapted such that the plurality of reflected light beams internally reflected off of the shaped optical structure are refracted through the exit surface.  The best prior art of record, de Lambertie, discloses the claimed invention but fails to teach or suggest that the refracted plurality of light beams be internally reflected off of the first internal reflection surface and into a plurality of reflected light beams in a parallel orientation, a second internal reflection surface including a shaped optical structure that opposes the first internal reflection surface, and adapted such that the plurality of reflected light beams are internally reflected off of the shaped optical structure, and an exit surface adapted such that the plurality of reflected light beams internally reflected off of the shaped optical structure are refracted through the exit surface.  Accordingly, the claim is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875